Title: To George Washington from Peter Zabriskie, 10 November 1783
From: Zabriskie, Peter
To: Washington, George


                  
                     
                     May it please your Excellency.
                     Hackinsack Novr 10th 1783
                  
                  We the Minister Elders and Deacons of the two United Dutch reformed Churches of Hackinsack and Schuralenburg together with the Inhabitants of the Town of Hackinsack beg Leave to approach your Excellency with our warmest Congratulations on the happy Conclusion of a War carried on under your Auspices, and on the very promising Prospects opening to this Extensive Country by a glorious Peace principally to be attributed under the Guidance of Heaven to the Intrepidity Firmness and wise Conduct your Excellency has displayed throughout the whole Period of your Command.
                  Placed in a Situation in the highest Degree obnoxious to the Arts and Aims of the Enemy during the Continuance of the War we are the more exquisitely sensible of the Blessings of Peace, and are in consequence impressed with the more lively Sentiments of Gratitude to the great Instrument employed by Divine Providence for our Deliverance.  The Interests of Religion and of civil Policy in our Case conspire to render our Satisfaction in this great Event more compleat, and to rivet the Virtues of your Excellency more strongly on our Hearts.
                  Posterity will have an Opportunity of viewing a Degree of Magnaminity in the Manner of your Excellency’s retiring from your Public Employments, superior to the greatest Examples of Antiquity, which adds Luster to your other Virtues, and which tho’ expected by Americans, who have long experienced the Operation of the same Principle in your past Conduct, would have been considered as a Paradox by preceeding Ages.
                  The Sweets of Retirement will receive a Double Relish to your Excellency from the high Approbation of the Citizens of this extensive Empire, and from the unembittered Applauses of your own Heart.
                  Our warmest Wishes will accompany your Excellency to the Seat of your Retirement, and our ardent and unceasing Prayers will be offered at the Throne of Grace, that nothing may ever occur to disturb your domestic Enjoyments, that in every Circumstance of your private Life you may be as happy, as in your Publick Station you have been conspicuous, and that after enjoying a long and dignified Life, you may be finally crowned with neverending Felicity above.  By Order & on behalf of the Inhabitants of the Town of Hackensack
                  
                     Peter Zabriskie
                     Peter Wilson
                     Adam Boyd
                  
                  
                     By Order of the Consistory of the two United Congregations of Hackensack & Schralenburg
                  
                  
                     D. Romeyn P. T. Pres:
                     
                     & Pastor Locis
                  
               